ALL paid time off for LEWANDOWSKI,SHANNON
                         }Jg~~)?.~,,~_q:~4-   Crew
                                                                 ---.1
                                              ,---133-1-58----:-1...
                                              Employee
                                              ILEWANDOWSKI,SHANNON                                           1 ... 1


                                              Earn code



                                                          'Show Calendar

                                                           Print Calendar
                                                            -' '    W   W PP'%   ,   '   ,   W   '   -   I
                                                                                                         '
                                                                                                         ,
                                                                                                         !
                                                         Current PP J'Year
                                                                   24 2015


                                                         Change Eft'. Date

                                                          Clear Calendar

                                                           Exit Calendar

                                                                                 Sick Leave




                                                            Summarize



 Case 2:16-cv-01089-WED Filed 07/12/19 Page 1 of 1 Document 96-6
                                                                                                                       Ex. 29
